Citation Nr: 1609932	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  13-04 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a disorder manifested by generalized myalgia, currently diagnosed as fibromyalgia.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for kidney disease, claimed as renal failure.

5.  Entitlement to service connection for cardiomyopathy with automatic implantable cardioverter defibrillator (AICD).

6.  Entitlement to service connection for a spine disability, initially claimed as herniated/compressed discs.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran had active service from August 1968 to December 1968, March 24, 1970, to March 26, 1970, and February 1972 to October 1972 with additional service in the Reserve.

This matter came before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  This matter was previously before the Board in April 2015, at which time, in relevant part, the Veteran remanded the issues of service connection for erectile dysfunction, a bilateral foot disorder, fibromyalgia, hypertension, renal failure, sleep apnea, cardiomyopathy, and a spine disability.  The claims of service connection for a bilateral foot disorder and erectile dysfunction were subsequently granted in a July 2015 rating decision.  Thus, the issues are no longer before the Board.  

As noted in the April 2015 remand, the issue of entitlement to service connection for traumatic brain injury has been raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System.
REMAND

Regarding the claims of service connection for fibromyalgia and sleep apnea, based on a March 2011 medical statement, medical opinions are needed to determine whether either condition is secondary to the service-connected psychiatric disability.  In a March 2011 medical statement, a VA physician and psychologist noted that the Veteran had posttraumatic stress disorder (PTSD), fibromyalgia, and sleep apnea.  The March 2011 medical statement reveals the determinations that the PTSD "contributed to the development and/or worsening of [the Veteran's] chronic somatic conditions" and that the Veteran's "multiple physical symptoms" were "more likely than not linked to the chronic stress reaction resulting from an adult life severely affected by PTSD."  The medical statement does not contain any rationale for these determinations, however.  Thus, probative opinions are needed.  

Regarding the claim of service connection for hypertension, based on the evidence that flares of the Veteran's psychiatric symptoms results in elevated blood pressure, a medical opinion is needed to determine whether the hypertension is secondary to the service-connected psychiatric disability.   

Regarding the claim of service connection for kidney disease, the Veteran submitted medical evidence suggesting a link between "stress" and kidney dysfunction in January 2016.  Based on this evidence, a medical opinion is needed to determine whether the kidney disease is related to service or the service-connected PTSD.  

Regarding the claim of service connection for cardiomyopathy, the Veteran has submitted medical evidence linking cardiovascular disease with anxiety.  Based on this evidence, a medical opinion is needed to determine whether the cardiomyopathy is secondary to the service-connected PTSD.  

Regarding the claim for service connection for a spine disability, the Veteran has alleged that the disability is due to an altered gait from the service-connected foot disability.  Based on this allegation, the Board finds a medical opinion is needed to determine whether the Veteran has a spine disability secondary to the service-connected foot disability.  

In light of these circumstances, this case is remanded for the following actions:

1.  Undertake appropriate development to obtain all pertinent, outstanding medical records, including any VA treatment records since December 2015.

2.  Arrange for all pertinent evidence of record to be made available to and reviewed by a cardiologist or other medical professional with sufficient expertise to determine whether the Veteran's hypertension or cardiomyopathy are related to service or a service-connected disability.  

   a.  The medical professional should whether there is a 50 percent or better probability that hypertension was incurred during active service, is related to active service,  was caused by the service-connected psychiatric disability, OR was aggravated by the service-connected psychiatric disability beyond the normal progress of the disorder.  The rationale for the opinion(s) must be provided, with consideration of the evidence that the Veteran's anxiety affects his blood pressure readings.  

   b. The medical professional should whether there is a 50 percent or better probability that the cardiomyopathy was incurred during active service, is related to active service, was caused by the service-connected psychiatric disability, OR was aggravated by the service-connected psychiatric disability beyond the normal progress of the disorder.  The rationale for the opinion(s) must be provided, with consideration of the June 1996 private record showing the initial finding of cardiomyopathy in conjunction with evaluation for anxiety and hyperventilation attacks.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. Arrange for all pertinent evidence of record to be made available to a medical professional with sufficient expertise to determine whether the Veteran's fibromyalgia is related to service or a service-connected disability.  

The medical professional should whether there is a 50 percent or better probability that fibromyalgia was incurred during active service, is related to active service,  was caused by the service-connected psychiatric disability, OR was aggravated by the service-connected psychiatric disability beyond the normal progress of the disorder.  The rationale for the opinion(s) must be provided, with consideration of the March 2011 medical statement and the initial findings of statin myalgia and polymyalgia rheumatica.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Arrange for all pertinent evidence of record to be made available to and reviewed by a medical professional with sufficient expertise to determine whether the Veteran's sleep apnea is related to service or a service-connected disability.  

The medical professional should whether there is a 50 percent or better probability that sleep apnea was incurred during active service, is related to active service,  was caused by the service-connected psychiatric disability, OR was aggravated by the service-connected psychiatric disability beyond the normal progress of the disorder.  The rationale for the opinion(s) must be provided, with consideration of the March 2011 medical statement.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Arrange for all pertinent evidence of record to be made available to and reviewed by a medical professional with sufficient expertise to determine whether the Veteran's kidney disease is related to service or a service-connected disability.  

The medical professional should whether there is a 50 percent or better probability that the kidney disease was incurred during active service, is related to active service, was caused by the service-connected psychiatric disability, OR was aggravated by the service-connected psychiatric disability beyond the normal progress of the disorder.  The rationale for the opinion(s) must be provided, with consideration of the evidence that "stress" can result in kidney damage.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

6.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology of all spine disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

With respect to each spine disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was incurred in active service, is causally related to active service, was caused by the service-connected foot disability, OR was aggravated beyond the normal progress of the disorder by the service-connected foot disability, including any associated gait impairment.  

The rationale for the opinion(s) must also be provided, with discussion of allegation that the spine disability is related to an altered gait from the service-connected foot disability and the histories of spine pain since a 1988 motor vehicle accident.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

7. Undertake any other indicated development.

8.  Then, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and her representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. Mainelli 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

